                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

ALEX HARDIN,                                      )
                                                  )
                       Plaintiff,                 )
                                                  )
vs.                                               )   Case No. 18-cv-00583-SMY
                                                  )
CHRISTOPHER THOMPSON and                          )
CHARLES PEARCE,                                   )
                                                  )
                       Defendants.                )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Gilbert C. Sison, recommending that this case be dismissed with

prejudice pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute and failure to

comply with court orders. (Doc. 35). No objections have been filed to the Report.

       When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report. Johnson v. Zema Systems Corp., 170

F.3d 734, 739 (7th Cir. 1999). Instead, the Court reviews the Report for clear error. Id. The

Court may “accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court finds no error in the Report and

agrees with Judge Sison’s findings of fact and conclusions of law.

       Accordingly, the Court ADOPTS the Report in its entirety and this action is

DISMISSED with prejudice pursuant to Rule 41(b). The Clerk of Court is DIRECTED to

enter Judgment and to close this case.
IT IS SO ORDERED.

DATED: January 21, 2020            s/ Staci M. Yandle_________
                                   STACI M. YANDLE
                                   United States District Judge




                          Page 2 of 2
